Citation Nr: 1327737	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether there is a timely appeal of the issue of entitlement to a rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 29, 2007, and in excess of 50 percent beginning on May 29, 2007.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 


FINDINGS OF FACT

1.  A September 2006 rating decision granted service connection for PTSD, assigning an initial rating of 30 percent, effective February 13, 2006.

2.  VA received the Veteran's  timely notice of disagreement as to the assigned initial rating in February 2007 and a Statement of the Case was issued and mailed to the Veteran with a notification letter on April 3, 2007.  

3.  VA received additional evidence and issued a Supplemental Statement of the Case in August 2007.  A notification letter with a copy of the Supplemental Statement of the Case mailed to the Veteran on September 6, 2007.  Again, VA received additional evidence and issued a Supplemental Statement of the Case in January 2008.  A notification letter and a copy of the Supplemental Statement of the Case were mailed to the Veteran on February 14, 2008, wherein the Veteran's service-connected PTSD was assigned an initial rating of 50 percent, effective May 29, 2007.

4.  VA received a substantive appeal from the Veteran on August 4, 2009, more than 60 days after the February 14, 2008 letter to the Veteran regarding the January 2008 Supplemental Statement of the Case.

5.  Based on the evidence of record, the Board concludes that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.
CONCLUSIONS OF LAW

1.  A timely substantive appeal was not received by VA regarding a September 2006 RO rating decision granting a 30 percent initial rating for PTSD prior to May 29, 2007, and a February 2008 decision assigning a 50 percent initial rating for PTSD beginning May 29, 2007.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302, 20.303 (2012).

2.  The criteria for entitlement to TDIU on an extraschedular basis have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the issue of timeliness of a substantive appeal, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to adjudication of claims for VA disability.  As will be shown below, the Board finds that the Veteran did not submit a timely substantive appeal; therefore, no reasonable possibility exists that further notice or assistance would aid in substantiating these claims, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).
With respect to the issue of entitlement to a TDIU, the Board has granted the benefit sought in full.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Timeliness

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.   The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the 1-year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302(b) (1) (2012).  Exceptions to the general rule include when a Veteran submits additional evidence within 1-year of the date of mailing of the notification of the determination being appealed, and that evidence requires that the claimant be furnished a Supplemental Statement of the Case, then the time to submit a Substantive Appeal shall end not sooner than 60 days after such Supplemental Statement of the Case is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  38 C.F.R. § 20.302(b) (2) (2012).  In addition, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2012).
The RO issued a rating decision in September 2006, which granted the claim for service connection for PTSD, assigning an initial rating of 30 percent, effective February 13, 2006.  The Veteran submitted a timely notice of disagreement in February 2007.

The RO issued an SOC in April 2007 and mailed a copy, along with a notification letter, to the Veteran on April 3, 2007, which included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed with the RO within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter also stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the 60-day time limit.  

The Veteran submitted additional evidence on June 29, 2007, requesting reconsideration of his claim.  The evidence consisted of a May 2007 letter from a VA psychologist and additional VA treatment records were printed in July 2007.  An SSOC was issued in August 2007.  The Veteran was mailed a copy of the decision as well as a letter regarding the decision on September 6, 2007.  The letter informed the Veteran if he did not file his formal appeal yet, to complete a formal appeal, which must be filed within 60 days of the letter and that he may lose his right to appeal if the formal appeal was not filed on time.  

Again, VA received additional evidence from the Veteran on September 27, 2007, which included a statement from a Health Care Provider.  The Veteran was provided a VA examination in January 2008.  An SSOC was issued in January 2008.  The Veteran was mailed a copy of the SSOC along with a notification letter, on February 14, 2008.  The Veteran was informed that if he did not file his formal appeal yet, he must do so within 60 days of the dated letter and that he may lose his right to appeal if he did not file his formal appeal on time.  

The due date for the substantive appeal was April 14, 2008, 60 days from the date of mailing of the SSOC as the one-year period from the date of notification of the September 2006 rating decision had already ended.  38 C.F.R. §§ 20.302, 20.305(b).  
The next communication from the Veteran was received by VA on April 4, 2008 wherein the Veteran addressed the issue of unemployability and noted that he did not believe his former employer, Home Depot, would respond to the request for information.  He also noted that he worked for TMI Corp. and addressed their sick day policy.  The RO issued a rating decision in April 2008 wherein the Veteran's claim of entitlement to a TDIU was denied.  

The next communication from the Veteran was received by VA on July 15, 2008, and the Veteran stated that he wished to file a notice of disagreement with respect to the April 2008 rating decision wherein the RO denied entitlement to a TDIU.  Additional evidence from the Veteran was received by VA on August 12, 2008, more than 60 days after the February 14, 2008 letter wherein the Veteran was notified of the January 2008 SSOC and to file a substantive appeal within 60 days.   A substantive appeal, in lieu of VA Form 9, was received by VA on August 4, 2009, wherein the Veteran wished to appeal the initial ratings assigned for service-connected PTSD and the issue of entitlement to a TDIU.   

The RO notified the Veteran in a September 2009 letter that the substantive appeal was not timely, and he was informed of his right to appeal the RO's timeliness determination, and provided with an appeal rights form (VA Form 4107).  The Veteran submitted a timely notice of disagreement with respect to the timeliness determination.  Pursuant to the Board's May 2011 remand, the RO issued a SOC in June 2012 with respect to whether an appeal has been timely perfected in regard to the claim for higher initial ratings for service-connected PTSD.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran perfected the appeal.  

First, the Board finds that the Veteran did not file a timely substantive appeal with respect to the September 2006 rating decision, the April 2007 SOC, the August 2007 SSOC, or the January 2008 SSOC.  Although the Veteran submitted additional evidence following the April 2007 SOC and the August 2007 SSOC, and requested reconsideration of his claim, he did not file a substantive appeal or a statement that could be liberally interpreted as a substantive appeal.  He made no mention of appealing the issue of entitlement to higher initial ratings for PTSD.  Again, in the February 2008 letter that accompanied the January 2008 SSOC, the Veteran was notified regarding the 60 day period to file his appeal.  The period expired on April 14, 2008.  See 38 C.F.R. § 20.305(b) (2012).  The Board notes that VA received a statement from the Veteran on April 4, 2008, prior to the expiration of the 60-day period to appeal.  In the April 4, 2008 statement, the Veteran referred to employer information with respect to the claim for entitlement to a TDIU.  The statement from the Veteran was in connection with the issue of entitlement to a TDIU and cannot be interpreted as a substantive appeal- even when construed in a liberal manner.  38 C.F.R. § 20.202 (2012).  The next communication from the Veteran was received by VA after the 60 day period expired.  The Veteran submitted a substantive appeal on August 4, 2009, which was not timely with respect to the claim for higher initial ratings for service-connected PTSD.  

The Veteran's representative has contended that it was not until the June 2009 SOC was issued with respect to entitlement to a TDIU, that the 60-day period began to run for the completion of his appeal with respect to the initial ratings assigned for his service-connected PTSD.  The Veteran's representative stated that the Veteran was not required to complete his appeal until VA adjudicated the issue of entitlement to higher initial ratings for PTSD and entitlement to a TDIU as these issues are part of the same claim and should be considered together.  

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a notice of disagreement and formal appeal.  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993). Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997) and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  

The Board acknowledges the argument that a claim for a TDIU is part and parcel to a claim for an increased rating.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The RO adjudicated the issue of entitlement to a TDIU in an April 17, 2008 rating decision-after the Veteran's time to appeal the issues of entitlement to higher initial ratings for PTSD had ended.  The relevant inquiry is whether the issue of entitlement to higher initial ratings for PTSD was timely appealed.  Although the Veteran was notified several times of the requirement to file a substantive appeal, the Veteran did not submit a substantive appeal within 60 days of the February 2008 SSOC or within one year of the September 2006 rating decision.  The Veteran's untimely substantive appeal was received by VA on August 4, 2009.  The Veteran has not contended that there was a mailing or postmark date issue with the substantive appeal, or an issue or defect with the SOC or SSOCs.  He did not request an extension of time to file a substantive appeal.  See 38 C.F.R. § 20.303 (2012).  Again, the VA regulations are clear in that the Veteran is required to file a substantive appeal within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the notification of the determination being appealed, whichever ends later."  38 C.F.R. § 20.302(b) (2012).  Therefore, the Board finds that the issue of entitlement to higher initial ratings for PTSD was not timely perfected and is not before the Board.

With respect to any contentions that another SSOC should have been issued with respect to the Veteran's claim for higher initial ratings for service-connected PTSD, the Board does not find the provisions of 38 C.F.R. § 19.31 or 19.37 applicable.  38 C.F.R. § 19.31 directs that a supplemental statement of the case be furnished if: 

"(1) The agency of original jurisdiction receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board; (2) A material defect in the Statement of the Case or a prior Supplemental Statement of the Case is discovered; (3) For any other reason the Statement of the Case or a prior Supplemental statement of the Case is inadequate."  38 C.F.R. § 19.31(b)(1)-(3).  
The aforementioned regulation states that a Supplemental Statement of the Case should be issued if additional pertinent evidence is received after the most recent Statement of the Case or Supplemental Statement of the Case and before the appeal is certified to the Board of Veteran's Appeals and the record is transferred to the Board.  Id.  This regulation indicates that the SSOC should be filed if additional evidence is received prior to transfer to the Board.  Here, the 60 day period to file a substantive appeal expired in April 14, 2008 and; therefore, the appeal was closed at that time.  Additional evidence was received after this time; however, the Veteran's time to appeal the issue of higher initial ratings for PTSD had ended.  Therefore, VA was not required to issue another SSOC.  38 C.F.R. § 19.31(b)(1), 19.37(a) (2012). 

The Board acknowledges the representative's argument regarding the provisions of 38 C.F.R. § 3.156(b) and that VA was required to consider new and material evidence as though received by VA on the date of the Veteran's original claim.  38 C.F.R. § 3.156(b) states that:  "New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (. . .) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  During the pendency of the appeal for the claim for higher initial ratings for PTSD, the Veteran submitted additional evidence and VA considered the evidence and issued a SSOC in August 2007 and a SSOC in February 2008 with respect to the additional evidence.  However, following the February 2008 SSOC, additional evidence was not received prior to expiration of the appeal period (April 14, 2008).  Thus, the provisions of 38 C.F.R. § 3.156(b) do not serve to extend the appeal period in which the Veteran must perfect an appeal.  

Finally, the Board has considered the Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court found that 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may explicitly or implicitly waive any issue of timeliness in the filing of the substantive appeal and VA is not required to close an appeal for failure to file a timely substantive appeal.  In the present case, however, VA has not taken any action to indicate to the Veteran that the issue of entitlement to higher initial ratings for PTSD was on appeal.  The RO informed the Veteran in September 2009 that the appeal was not timely with respect to the PTSD.  Therefore, the Board finds that there is no evidence that indicates the RO waived the requirement of a substantive appeal or led the Veteran to believe that the requirement had been waived.

For the reasons stated above, the Board finds that the Veteran did not submit a timely substantive appeal.  Therefore, the appeal of entitlement to an initial rating in excess of 30 percent for PTSD prior to May 29, 2007 and entitlement to an initial rating in excess of 50 percent for PTSD from May 29, 2007, is dismissed.  

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability (that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation) as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). However, individual unemployability must be determined without regard to any nonservice-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, 5 Vet. App. at 375.

In this case, the Veteran is service connected for PTSD, rated as 30 percent disabling effective February 13, 2006 and rated as 50 percent disabling, effective May 29, 2007.  Therefore, since he does not have a single disability rating of 60 percent or more, or a combined disability rating of 70 percent or more, the requirements under 38 C.F.R. § 4.16(a) have not been met.

As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated that he is unemployable due to his service-connected PTSD.  After a review of the competent evidence, despite the fact that the schedular criteria have not been met, the Board finds that TDIU is warranted on an extraschedular basis.

In a May 2007 letter, the Veteran's VA psychologist stated that the Veteran's ability to function in his work environment had been significantly compromised by his PTSD.  The examiner provided a Global Assessment of Functioning (GAF) score of 41, indicating serious symptoms or a serious impairment in social, occupational, or school functioning.  Dr. Jamye Buelke Brown stated that the Veteran's symptoms were significant and severely impacted his ability to adaptively function in many areas of his life.  Though the Veteran was employed, Dr. Brown opined that the Veteran exhibited significant impairment socially and occupationally.  (The Board notes that subsequent evidence shows that the Veteran left his job in August 2007).  

In a statement from a VA Health Care Provider, it was noted that the Veteran's PTSD symptoms were severe and chronic and affected his functioning in social and occupational environment.  The physician stated that it would be mere speculation as to when/where the Veteran could return to work.  

The January 2008 VA examination report indicated that the Veteran left his job in August 2007 because he could not take it anymore.  He stated that he felt he must retire early as he was unable to maintain psychiatric stability while in any position.  The Veteran stated:  "I just can't work anymore, financially I shouldn't, but I have to retire.  I don't want to face people and deal with them."  The examiner indicated that the Veteran's psychosocial functioning was extremely poor.  The Veteran was assigned a GAF score of 40, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The examiner stated that due to the severity of his psychiatric symptoms, it would be highly unlikely at this point that the Veteran could be gainfully employed.  

In a November 2009 letter, Dr. Carol E. Padilla stated that the Veteran stopped working prior to his first visit.  She explained that the Veteran stopped working in August 2007 because his irritability was intense and he believed he could not keep from becoming assaultive on the job toward a superior who had become particularly irritating to him.  She stated that the Veteran was not in her care at that time, but that she certainly would have suggested that he stop working before he became physically assaultive on his job.  She stated that the Veteran continued to be irritable and severely depressed since that time.  She stated that the Veteran had occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking, and mood.

Pursuant to the Board's May 2011 remand, the RO submitted the Veteran's case to the Director of Compensation Service to determine whether the Veteran was entitled to a TDIU on an extraschedular basis.  The Director of Compensation Service provided an opinion in September 2012.  The Director noted the relevant evidence in the claims file and stated that: "There are no medical opinions that indicate the Veteran is totally unemployable due solely to his PTSD."  The Director stated that the most recent VA examination in 2008 did not note an amount or severity of symptoms that would create unemployability in all environments.  The totality of the evidence does not show that the Veteran would be unemployable in all environments including one that involved little social interaction.  

In this case, there is conflicting evidence as to whether the Veteran's service-connected PTSD precludes gainful employment consistent with the Veteran's education and occupational experience.  It is the Board's responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

The Board finds that the evidence is in equipoise as to whether the Veteran's service-connected PTSD renders the Veteran unable to secure and follow a substantially gainful occupation.  The Board finds that the January 2008 VA examiner's opinion is highly persuasive.  The examiner reviewed the claims file, examined the Veteran, and opined that it would be highly unlikely that the Veteran could be gainfully employed.  This is also supported by the other medical evidence of record including Dr. Brown's opinion that the Veteran exhibited significant impairment socially and occupationally.  By resolving the benefit of the doubt in the Veteran's favor, the Board finds that his service-connected PTSD precludes him from securing and following a substantially gainful occupation.  Entitlement to a TDIU on an extraschedular basis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making this conclusion, the Board notes that the Veteran's information was submitted to the Director of Compensation Service.  The Director concluded that there were no medical opinions that indicated that the Veteran was "totally unemployable" due solely to his PTSD.  Again, the Director stated that the totality of the evidence did not show that the Veteran would be unemployable in all environments.  However, as pointed out by the Veteran's representative, this is not the correct inquiry in this matter.  The question is whether the Veteran is unable to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  Thus, the Director's opinion is entitled to little probative value.  Moreover, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Therefore, as the evidence establishes that the Veteran is unemployable due to his service-connected PTSD, the Board finds that entitlement to TDIU is warranted on an extraschedular basis.


ORDER

A timely substantive appeal was not filed, the appeal of entitlement to an initial rating in excess of 30 percent for PTSD prior to May 29, 2007 and entitlement to an initial rating in excess of 50 percent for PTSD from May 29, 2007, is dismissed.

Entitlement to a TDIU on an extraschedular basis is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


